Citation Nr: 1508405	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial compensable evaluation prior to December 27, 2011, and in excess of 10 percent thereafter, for the service-connected urticaria.

3.  Entitlement to an initial evaluation in excess of 30 percent prior to January 6, 2012, and  in excess of 50 percent thereafter, for the service-connected posttraumatic stress disorder (PTSD) with insomnia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2008.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, awarded service connection for insomnia (10 percent disabling), urticaria (noncompensable), and degenerative arthritis of the lumbar spine (10 percent disabling) effective from August 2008.  The Veteran appealed the initial evaluations assigned and the Board will now consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 
12 Vet. App 119 (1999).   

In April 2010, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective August 2008.  In July 2014, the RO recharacterized the Veteran's insomnia and psychiatric disorder as PTSD with insomnia, 30 percent disabling from August 2008, and increased the rating to 50 percent disabling effective January 2012.  The same decision awarded an increased 10 percent disabling rating for the Veteran's urticaria effective December 2011.   The issues on appeal have been recharacterized as they appear on the cover page of the instant decision.  The claims remain in controversy as less than the maximum benefit available was awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.

During his October 2014 Board hearing, the Veteran argued that his service-connected disabilities had worsened in severity.  Specifically, he asserted that his degenerative arthritis of the lumbar spine was productive of increased pain, difficulty lifting heavy objects, and interfered with his work performance.  He further testified that his urticaria required daily medication for control and his PTSD with insomnia was productive of sleeplessness, anger outbursts, and social isolation.  

The last VA psychiatric examination was in January 2012, over three years ago, and his last spine and skin examinations were in December 2011, over four years ago.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran also testified that he continues to seek treatment at the North Central Federal outpatient clinic.  Despite the August 2014 supplemental statement of the case (SSOC) listing VA treatment records dated between March 2009 and March 2014 as evidence reviewed, the virtual record only contains records dated until February 2010 and none thereafter.   Any missing and/or ongoing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran additionally testified that he sought treatment from a private medical provider for his PTSD with insomnia.  He indicated that he was prescribed another type of antidepressant drug, which his doctor wanted him to take instead of what was prescribed by VA.  When asked, he testified that he had not submitted these treatment records in connection with his appeal, as he just recently went to the provider for care.  BVA Transcript at 15-16.  These records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The RO should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions dated from February 2010 to the present.  All records and/or responses received should be associated with the claims file.

2.  After obtaining the necessary releases, take all indicated action in order to obtain copies of any private clinical records not on file pertaining to treatment of the Veteran's PTSD with insomnia.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for VA examinations to ascertain the severity of his degenerative arthritis of his lumbar spine, PTSD with insomnia, and urticaria.  All indicated tests or studies must be completed.  Examination findings pertinent to the Veteran's disabilities should be reported to allow for application of VA rating criteria for spine, psychiatric, and skin disabilities.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected disabilities alone (not including the effects of any non-service connected disabilities).

** Lumbar Spine: Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for increased evaluations for degenerative arthritis of the lumbar spine, PTSD with insomnia, and urticaria in light of all evidence of record and should consider whether a total disability evaluation based on individual unemployability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009)(whether a TDIU evaluation will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.)  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




